Citation Nr: 0707379	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  97-14 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

1.  Entitlement to an initial rating higher than 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to an effective date earlier than May 19, 
2000, for the assignment of a 70 percent disability rating 
for service-connected PTSD.  



REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1975 to 
December 1979, and from June 1984 to June 1995.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a September 1996 RO rating 
decision that granted service connection for a psychiatric 
condition and assigned a 10 percent rating, effective on July 
1, 1995.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The Board remanded the issue to the RO in June 1999 for 
additional development of the record.  

An RO decision in July 2000 characterized the service-
connected psychiatric disability as PTSD and assigned an 
increased initial rating of 30 percent, effective on July 1, 
1995.  

Inasmuch as an initial rating higher than 30 percent for the 
service-connected PTSD is available, and inasmuch as a 
claimant is presumed to be maximum available benefit for a 
given disability, the claim for higher ratings, as reflected 
on the title page, remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

An RO decision in September 2001 granted an increased rating 
of 50 percent for PTSD, effective on November 11, 1996.  

In October 2003, the Board again remanded the case to the RO 
for further development.  

An RO decision in June 2005 granted an increased rating of 70 
percent for PTSD, effective on May 16, 2003.  The same RO 
decision granted a total rating based on individual 
unemployability by reason of service-connected disability 
(TDIU), effective on March 27, 2002.  

A decision by the Board in February 2006 granted an earlier 
effective date of May 19, 2000, for the assignment of a 70 
percent disability rating for service-connected PTSD.  

The Board also remanded the issue of entitlement to an 
effective date earlier than May 19, 2000 for the assignment 
of a 70 percent rating to the RO, via the Appeals Management 
Center (AMC).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Beginning on July 1, 1995, the service-connected 
psychiatric disability was shown to have been productive of a 
disability picture that more nearly approximated that of 
considerable impairment of social and industrial 
adaptability.  

3.  Prior to May 19, 2000, the service-connected PTSD was not 
shown to have been productive of a disability picture 
manifested by occupational and social impairment with 
deficiencies in most areas or the inability to establish and 
maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent rating 
for the service-connected psychiatric disability were met, 
beginning on July 1, 1995.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 
4.130, 4.132 including Diagnostic Code 9411 (as in effect 
before and after July 1, 1996).  

2.  Prior to May 19, 2000, the criteria for the assignment of 
a rating of 70 percent for the service-connected psychiatric 
disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 
4.130, 4.132 including Diagnostic Code 9411 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The rating decision on appeal was issued in September 1996, 
prior to enactment of the VCAA.  In February 2006, during the 
tendency of this appeal, the AMC sent the veteran a letter 
advising him that in order to support a claim for higher 
evaluation for a service-connected disability, the evidence 
must show that the disability had become worse; the veteran 
had an opportunity to respond prior to the issuance of the 
Supplemental Statements of the Case (SSOCs) in March 2006 and 
October 2006.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the February 2006 letter cited 
above, and a follow-up letter in April 2006, together satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The February 2006 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.

The February 2006 letter specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  As noted above, the veteran 
had an opportunity to respond prior to the issuance of the 
SSOCs in March 2006 and October 2006. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since the rating decision on appeal was issued prior 
to the enactment of the VCAA.  However, the Board finds that 
the lack of full pre-adjudication notice in this appeal has 
not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the February 2006 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before issuance of the SSOCs in March 
2006 and October 2006, and before the case was forwarded to 
the Board for appellate review in November 2006.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the SSOCs, which suffices for 
Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
done in a letter to the veteran in April 2006.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for increased 
rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records, Social Security 
Administration (SSA) records, and post-service VA medical and 
private medical records have been associated with the claims 
file.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
existing records that should be obtained before the claim is 
adjudicated.  

The veteran has been afforded appropriate VA medical 
examinations to support appellate review of the issue on 
appeal, and he was advised of his entitlement to a hearing 
before the RO and/or before the Board in support of his 
claim.  The veteran declined such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
higher than 50 percent for the service-connected PTSD prior 
to May 19, 2000.  


II.  Factual Background

The Board's action in February 2006 granted an earlier 
effective date of May 19, 2000, for the assignment of a 70 
percent rating for the service-connected PTSD, based on a VA 
examination on that date that documented symptoms that more 
closely approximated the schedular criteria for that rating.  

However, the February 2006 action deferred a final decision 
regarding an effective date prior to May 19, 2000, for a 70 
percent rating, pending receipt and consideration of the 
veteran's disability records from the Social Security 
Administration (SSA).  

The initial VA examination was conducted in July 1996 when a 
diagnostic impression of dysthymic disorder, chronic and 
severe in nature was reported.  On Axis V, the examiner noted 
a current GAF score of approximately 65 with the highest 
score of approximately 65 in the past.  

When examined by VA in October 1999, the veteran was noted to 
work as a substitute teacher and also to attend college.  He 
reported having no difficulties in his home life.  The 
diagnosis at that time was generalized anxiety disorder, rule 
out anxiety disorder due to traumatic brain injury, rule out 
dysthymic disorder, rule out mood disorder due to traumatic 
brain injury and rule out cognitive disorder.  A GAF score of 
61 was assigned.  

Mostly recently, the veteran's SSA disability records have 
been procured.  The Board has considered all the medical and 
objective lay evidence of record in the veteran's SSA file, 
as summarized hereinbelow.  

The veteran filed an SSA Form 3368-BK (Adult Disability 
Report) in March 2000 asserting that he had last worked full-
time in June 1998, as a criminal justice instructor; 
thereafter he worked part-time as a substitute teacher from 
1999 through March 3, 2000.  He reportedly ceased work in 
March 2000 on the advice of his physician.  

The veteran had a psychiatric examination at St. Elizabeth's 
Medical Center on May 15, 2000 during which he reported 
having PTSD-related symptoms including nightmares, 
hypervigilance, exaggerated startle response, depression with 
crying spells, feelings of worthlessness, fatigue, loss of 
memory, loss of concentration, loss of cognitive function and 
sleep disruption.  

The examiner stated that the veteran was able to perform 
self-care, socialized well, and had good family 
relationships, but that impairment of memory and 
concentration skills would cause difficulty in a workplace 
environment.  

The examiner diagnosed chronic severe PTSD, rule out 
additional diagnosis of generalized anxiety disorder, and 
depressive disorder not otherwise specified.  

A SSA report of contact dated in July 2000 states that the 
veteran informed SSA that he had been advised by a VA 
neurologist to stop working as a teacher due to his chronic 
and severe migraine headaches.  

An SSA decision in September 2000 awarded disability benefits 
for anxiety-related disorders and for epilepsy, beginning in 
June 1998.  

Thereafter, an SSA decision in July 2004 continued disability 
for migraine headaches and for anxiety-related disorders.  


III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  
 
The ratings for the service-connected PTSD have been assigned 
under the provisions of Diagnostic Code (DC) 9411.  As noted 
below, the rating criteria for this disability were changed 
during the pendancy of this appeal.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do so.  Marcoux v. Brown, 9 Vet. App. 289 
(1996); VAOPGCREC 11-97 (Mar. 24, 1997).  

However, revised statutory or regulatory provisions may not 
be applied to any time period prior to the effective date of 
the change.  38  U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

Under the rating criteria in effect prior to November 7, 
1996, PTSD is rated as follows:

A rating of 30 percent is assignable for definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  

A rating of 50 percent is assignable for considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people.  By reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A rating of 70 percent is assignable for severe impairment in 
the ability to establish and maintain effective or favorable 
relationships with people.  The psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  

A rating of 100 percent is assignable when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms, bordering on 
gross repudiation of reality, with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  

Comparing the evidence of record prior to November 7, 1996, 
to the rating criteria above, the Board finds that the 
veteran's disability resulted in considerable industrial 
impairment.  Accordingly, the criteria for an initial rating 
of 50 percent were met.   However, as the veteran's symptoms 
are not shown to have been of such severity and persistence 
to cause severe impairment in the ability to obtain or retain 
employment, the criteria for an initial rating of 70 percent 
were not met.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

Comparing the PTSD symptoms as documented in the veteran's 
SSA records to the criteria of the General Rating Formula, 
the Board finds that the veteran's symptoms more closely 
approximate the criteria for the current rating of 50 
percent, for the reasons detailed hereinbelow.  

The documents in the SSA file show that the veteran had 
occupational impairment due to difficulty in establishing and 
maintaining effective work and social relationships.  

The psychiatric report of May 15, 2000, shows that the most 
significantly disabling symptoms of the veteran's PTSD were 
impairment of memory and concentration.  All of these are 
squarely within the rating criteria for the currently-
assigned 50 percent rating.  

As noted, a 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
The evidence shows occupational and social impairment with 
deficiencies in work, but also shows that the veteran had 
excellent family relations.  

In short, the evidence does not support a conclusion that the 
veteran's PTSD caused impairment in most areas prior to May 
19, 2000, as required for the higher rating.  

Further, there is no evidence in the SSA records to show that 
the veteran manifested any of the characteristic symptoms 
cited in the rating schedule for the 70 percent (suicidal 
ideation, obsessional rituals, abnormal speech, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
or inability to establish and maintain effective 
relationships).  

In addition, the earlier VA examinations in July 1996 and 
October 1999 do not show a disability picture that would 
warrant the assignment of a 70 percent rating under the 
rating criteria then in effect.

In addition to the medical evidence above, the Board has 
carefully considered the lay evidence submitted by the 
veteran and his service representative.  The Board notes that 
a layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  

However, granting full consideration to the veteran's report 
of his symptoms, there is nothing in the arguments presented 
by the veteran or his service representative to show that 
those symptoms met the criteria for the higher (70 percent) 
rating prior to May 19, 2000.  

The Board accordingly finds that a rating higher than 50 
percent for service-connected PTSD prior to May 19, 2000 must 
be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the veteran's symptoms more closely approximate 
the current rating, and the benefit-of-the-doubt rule is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

An increased initial rating of 50 percent for the service-
connected psychiatric disability beginning on July 1, 1995 is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

An increased rating of 70 percent for the service-connected 
psychiatric disability prior to May 19, 2000 is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


